DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a final office action in response to the applicant arguments/remarks received 01/04/2022.
2.	Claims 1 – 2, 4, 14 – 15, 17 and  30   have been amended. No new matter has been introduced.	
3.	Claim 37 is new.
4.	Claims 3, 5, 10, 13, 16, 18 – 29 have been cancelled.
5.	Claims 1 – 2, 4, 6 – 9,11 – 12,  14 – 15, 17 and 30 - 37 are currently pending and have been examined.
Response to Arguments
1.	Applicant’s amendment to claims 1, 14 and 30 filed on 01/04/2022 necessitated a new ground(s) of rejection presented in this Office action. The newly amended limitation to the independent claims changed the scope of the claims. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims  1 – 2, 6 – 8, 14 – 15 and 30 - 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Samsung (R1-1720313, “Remaining details on SRS”,  Reno, USA, November 27th – December 1st, 2017, supplied in the last office action) in view of Ericsson (R1- 1720744, Reno, USA, November 27th – December 1st, 2017, “remaining details on SRS design”).
Regarding claim 1, Samsung discloses: A communication method of a reference signal, applied to a first communication node (See introduction section on the first page, that is the gNB is considered the first node and the UE the second node, the method are tied to the gNB with regards to the UE for the communication of SRS resources), comprising: 
determining a radio resource for a second communication node to send a reference signal; (See introduction section on the first page, that is the gNB is considered the first node and the UE the second node, the method entails “…gNB to configure SRS resource in time domain only by UE-specific parameters, e.g., by {SRS-SlotConfig, SRS-ResourceMapping} , that is time domain resources are configured by the gNB and sent to the UE for the transmission of the SRS on the uplink, it uses UE specific parameter ( in the time domain) for the UE to transmit the SRS), and
 receiving the reference signal sent by the second communication node using the radio resource, (See introduction section on the first page, that is the gNB is considered the first node and the UE the second node, the method entails “…gNB to configure SRS resource in time domain only by UE-specific parameters, e.g., by {SRS-SlotConfig, SRS-ResourceMapping}, the purpose for such configuration by the base station is for the UE to use the resources (UE specific parameter, slot configuration and resource mapping) configured by the gNB to transmit the SRS). [the above assertion can be seen in the reference of OPPO (R1-1718029, “further discussion on SRS design for NR” ,  Prague, Czech Republic, 9th – 13th October 2017, supplied in the last office action), second paragraph on the second page, that is the time resource configuration includes a symbol number and a starting symbol location within a slot (note that a symbol is a time duration over which the SRS is being transmitted)),
 wherein the radio resource comprises a time domain resource; and (see first page “SRS resource in time domain”)
NOTE:
Additional reference that also discloses the above limitations is:
A.	Ericsson (R1-1721384, “Remaining details on SRS design” Reno, USA, November 27th-December 1st, 2017, supplied in the last office action) , see first paragraph on first page section 2.1.
Samsung does not disclose: wherein determining the radio resource for the second communication node to send the reference signal comprises: determining, by the first communication node, the time domain resource according to following parameters: a period of the reference signal, and a slot offset of the reference signal, wherein when the period of the reference signal is 1, the slot offset of the reference signal is empty; when the period of the reference signal is 1280, the slot offset of the reference signal is an integer greater than or equal to 0 and less than or equal to 1279; and when the period of the reference signal is 2560, the slot offset of the reference signal is an integer greater than or equal to 0 and less than or equal to 2559. Such difference is seen in Ericsson see the table 2 (time – domain configuration of SRS resources given in table 2) on page 3 and proposal 5 ( the second column deals with the periodicity and the third column deals with the offset). Ericson (‘744)  further discloses:  when the period of the reference signal is 1280, the slot offset of the reference signal is an integer greater than or equal to 0 and less than or equal to 1279; and when the period of the reference signal is 2560, the slot offset of the reference signal is an integer greater than or equal to 0 and less than or equal to 2559 (see the 3th page  of ‘744 (“Table 2 UE-specific SRS slot periodicity and SRS slot offset” ) when the periodicity is 1280 the offset can be up to 1277 and when the periodicity is 2560 the offset can be up to 2557, this information is also presented in the above reference Ericsson R1-1721384 (page 3), supplied in the last office action ). The applicant’s table 2 in the specification can go up to 1402 for periodicity 1280 hence selecting 1277. Also the applicant table 2 for periodicity 2560 can go up to 2682 hence selection 2571. The difference in the prior art verses what the applicant is claiming would have been obvious to a person having ordinary skill in the art, since this would consider to be a design incentive/Choice. For limitation “wherein when the period of the reference signal is 1, the slot offset of the reference signal is empty”, table 2 of the applicant’s specification shows that when the SRS period is 1, there is no offset. Ericson (‘744) table shows in the first row on page 3, that when the periodicity is 2, there is no offset (empty). Again this is a design incentive, this is supported by the reference of ETRI (R1-1720223, supplied in the last office action) see table one on the second page first row. When the periodicity is 1, the offset is empty.  Any modification to the offset is just a design choice in view of the prior arts set forth above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samsung’s system in view of Ericsson (‘744) .  The motivation for making the above modification would have been to  supports slot  [see proposal 2 on the second page of Ericsson (“722)]

Claims 14 and 30  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1.

Claim 2, Samsung in view of Ericsson discloses:  The method of claim 1 (see rejected claim 1), wherein the parameters further comprise at least one of: a system frame number, a slot index Page 2 of 24within a frame, a quantity of slots in one subframe or a quantity of slots in one system frame. [See proposal 3, second paragraph “system frame number” and third paragraph “slot index”, proposal 7: “are total slot numbers within a radio frame and slot index”].

Claim 15 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

Claim 6, Samsung further discloses: The method of claim 2, wherein a value of the period of the reference signal comprises at least one of: 1, 2, 4, 5, 8, 10, 16, 20, 32, 40, 64, 80, 128, 160, 256, 320, 512, 640, 1024, 1280, 2048 or 2560.  [see table 4 on the 6th page , second column, where up to a periodicity of 640 is applicable and the reserved row are for other higher periodicity that may occur, See Ericsson (‘722), page 3 table 2 for other higher periodicities ].

Claim 31 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 6.

 	Claim 7, Samsung further discloses: The method of claim 2, wherein the period of the reference signal and the slot offset of the reference signal have a unit of slots or milliseconds. [table 4 on page 6 deals with SRS periodicity in slots see heading of second column  and SRS offset are measured in terms of slots see third row of the table label “SRS slot offset”].

Claim 32 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 7.

Regarding claim 8, Samsung further discloses: The method of claim 2, wherein the time domain resource satisfies one of following relationships:

    PNG
    media_image1.png
    82
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    355
    1158
    media_image2.png
    Greyscale


[See proposal 7 on the 7th page that has the first formula of the two formula one of which is required for the uplink SRS].

Claim 33 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 8.


2.	Claims 4, 17 and 37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung (R1-1720313, “Remaining details on SRS”,  Reno, USA, November 27th – December 1st, 2017, supplied in the last office action) in view of Ericsson (R1- 1720744, Reno, USA, November 27th – December 1st, 2017, “remaining details on SRS design”) and  CATT ( Reno, USA, November 27th – December 1st, 2017, R1-1720188, “discussion on remaining details of SRS design).
	Regarding claim 4, Samsung in view of Ericsson discloses:  The method of claim 1 (see rejected claim 1).
 	Samsung in view of Ericsson does not disclose:  Wherein relations between the period of the reference signal and the slot offset of the reference signal further comprise at least one of:  
 	when the period of the reference signal is 2, the slot offset of the reference signal is an integer greater than or equal to 0 and less than or equal to 1:
 	 when the period of the reference signal is 4, the slot offset of the reference signal is an integer greater than or equal to 0 and less than or equal to 3; 

when the period of the reference signal is 8, the slot offset of the reference signal is an integer greater than or equal to 0 and less than or equal to 7;
 when the period of the reference signal is 10. the slot offset of the reference signal is an integer greater than or equal to 0 and less than or equal to 9;
 when the period of the reference signal is 16. the slot offset of the reference signal is an integer greater than or equal to 0 and less than or equal to 15;
 when the period of the reference signal is 20, the slot offset of the reference signal is an integer greater than or equal to 0 and less than or equal to 19;
when the period of the reference signal is 32, the slot offset of the reference signal is an integer greater than or equal to 0 and less than or equal to 31;
 when the period of the reference signal is 40, the slot offset of the reference signal is an integer greater than or equal to 0 and less than or equal to 39;
 when the period of the reference signal is 64, the slot offset of the reference signal is an integer greater than or equal to 0 and less than or equal to 63;
 when the period of the reference signal is 80, the slot offset of the reference signal is an integer greater than or equal to 0 and less than or equal to 79;
 when the period of the reference signal is 160, the slot offset of the reference signal is an  Page 3 of 24integer greater than or equal to 0 and less than or equal to 159; 
when the period of the reference signal is 320, the slot offset of the reference signal is an integer greater than or equal to 0 and less than or equal to 319, or when the period of the reference signal is 640, the slot offset of the reference signal is an integer greater Reno, USA, November 27th – December 1st, 2017, “remaining details on SRS design”, discloses table 1(b) on the third page  when the periodicity is 5, the SRS slot offset can be between  0 – 4, see fourth row, which is the third option of claim 4] 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samsung’s system in view of Ericsson and CATT.  The motivation for making the above modification would have been to configure SRS periodicity and offset similar to TDD configuration in LTE [see paragraph above table 1 on the second page of CATT].

Claims 17 and 37 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.
 	
2.	Claims 9, 11 – 12 and 34 - 36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung (R1-1720313, “Remaining details on SRS”,  Reno, USA, November 27th – December 1st, 2017, supplied in the last office action) in view of Ericsson (R1- 1720744, Reno, USA, November 27th – December 1st, 2017, “remaining details on SRS design”)  and LG (R1-1719914, “On SRS design”, Reno, USA, 27th – 1st December 2017, supplied in the last office action).
Regarding claim 9, Samsung in view of Ericsson discloses: The method of claim 1 (see rejected claim 1).
	LG discloses the following limitations that Samsung and Ericsson does not : wherein the radio resource comprises a frequency domain resource; [see the second “agreement” on the first page, the frequency domain is taken into consideration]
wherein determining the radio resource for the second communication node to send the reference signal comprises: 
in response to the reference signal being an uplink sounding reference signal, [see second “agreement” since the SRS is configured at the UE to be sent in the uplink to the base station] determining a frequency domain position of the reference signal according to a quantity or number of the uplink sounding reference signal to be sent in time domain [see the first paragraph under section 2 on the second page, that is the SRS being transmitted in the UL has to be configured. One such configuration is the number of UE SRS transmission and the location symbol along with the hoping pattern ( interpreted as the frequency domain position)], and determining the frequency domain resource according to the frequency domain position,     [fourth agreement on the first page,  “inter slot frequency hopping within a BWP” the frequency domain is taken into consideration with respect to the different SRS along with the second “Agreement” on the first page , that is the frequency position is also being considered] 
wherein the quantity or number of the uplink sounding reference signal to be sent in time domain is determined based on at least one of following parameters: 
or an index or number of a time domain symbol for sending the reference signal within the slot. [see page 2, section 2, the paragraph below the formula, highlighted in the document submitted in the last office action]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samsung’s system in view of LG.  The motivation for making the above modification would have been for SRS design and related operations [see first line of the introduction section].

Claim 34 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 9.

 	Regarding claim 11, LG further discloses: The method of claim 9, further comprising: determining, by the first communication node, the quantity or number of the reference signal to be sent in time domain in at least one of following manners:
 in response to enabling intra-slot frequency hopping of the reference signal and {8941594: }5disabling inter-slot frequency hopping of the reference signal, nSRS Li/RI, wherein 
    PNG
    media_image3.png
    16
    70
    media_image3.png
    Greyscale
in response to enabling the inter-slot frequency hopping of the reference signal and disabling the intra-slot frequency hopping of the reference signal, 
    PNG
    media_image4.png
    37
    168
    media_image4.png
    Greyscale
 or in response to enabling the intra-slot frequency hopping of the reference signal and enabling the inter-slot frequency hopping of the reference signal, 
    PNG
    media_image5.png
    75
    481
    media_image5.png
    Greyscale
frame number, slot is a quantity of slots in one system frame, SRS is a period of the reference signal, N is a quantity of time domain symbols for sending the reference signal and configured within a slot, R is a quantity of time domain symbols repeated within the slot or a quantity of time domain symbols of the reference signal occupying a same frequency domain position within the slot, nSRS is the quantity or number of the uplink sounding reference signal to be sent in time domain, and is an index or number of a time domain symbol for sending the reference signal within the slot.  [The last formula is being considered above, see the second page of LG, the formula at the bottom, the terms are regrouped but remain exactly the same expression, the description below the formula matches the description of the terms at the end of claim 11].

Claim 35 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 11.


Claim 12, LG further discloses: The method of claim 9, wherein the quantity or number of the uplink sounding reference signal to be sent in time domain is determined according to a following formula: 
    PNG
    media_image6.png
    36
    217
    media_image6.png
    Greyscale
 n f e {0,. Nframe, - t , f is a slot index within a frame, fl Nframe T n is a system frame number, slot is a quantity of slots in one system frame, SRS is a period of the reference signal, N is a quantity of time domain symbols for sending the reference signal and configured within a slot, R is a quantity of time domain symbols repeated within the {8941594: }6slot or a quantity of time domain symbols of the reference signal occupying a same frequency domain position within the slot, nSRS is the quantity or number of the uplink sounding reference signal to be sent in time domain, and is an index or number of a time domain symbol for sending the reference signal within the slot.  [See the second page of LG, the formula at the bottom and the description of the terms below the formula. The terms are regrouped but remain exactly the same except for the term “alpha”, the applicant selects alpha to be either “0” or “1”, this is a design incentive and would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention   ].

Claim 36 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 12.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463